CHARLES F. McLAUGHLIN, District Judge.
This is an attempt by a labor union to compel the National Labor Relations Boa-rd to certify the results of an election held, under section 9(c) of the National Labor-Management Relations Act, 29 U.S.C.A. § 159(c), to select a collective bargaining representative.
As a consequence of a petition filed in accordance with section 9(c) the N.L.R.B. on July 7, 1949 conducted the election in the plant of the Stewart-Warner Corp., in Chicago, 111. The plaintiff union prevailed in the election by a 1041 to 886 vote. Subsequently unfair labor charges were ■filed with the Board both by rival unions and by employees in the bargaining unit. Because these charges are pending, the Board refuses to certify the plaintiff union in accordance with the procedure under section 9(c). The plaintiff union now brings this action to compel, either by mandamus or by a mandatory injunction, the Board to certify the union as the collective bargaining representative in accordance with Section 9(c). The Board has filed a motion to- dismiss.
The Court sustains the motion to dismiss on the authority of N.L.R.B, v. Minn. *614Mining & Mfg. Co., 8 Cir., 1950, 179 F.2d 323, 325. That case which arose' under the Labor-Management Relations Act, 29 U.S. C.A. § 141 et seq., held that it is permissable for the Board to- conjoin representation and complaint cases. There the Court stated, in answer to the objection that the Board had erred in consolidating such cases, “The contention (s) relative to the consolidation * * * are without, merit”. This interpretation has the effect of continuing in full force under the new Act what was regarded as proper procedure under the National Labor Relations Act, 29 U.S.C.A. § 151 et seq. Under the latter statute it was held in Warehousemen’s Union, Local 117, etc. v. N.L.R.B., 74 App.D.C. 28, 121 F.2d 84, 94, that “Withholding certification pending final action on the charges of unfair practice is in effect, if not in form, a conjunction of the proceedings as authorized by Section 9(c).”
Motion to dismiss granted.